Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. On page “minimizing a loss function”. The Examiner respectfully disagrees. A loss function without any other details can represent being for a single training example. A cost function, on the other hand, is the average loss over the entire training dataset. The optimization strategies aim at minimizing the cost function. And in ¶[0038] “For example, the phrase "each of two machines has a respective function" means that the first such machine has a function and the second such machine has a function as well. The function of the first machine may or may not be the same as the function of the second machine” therefore to average these functions would be obvious to try, as it is a mathematical calculation. The paragraphs disclosed by applicant in the specification in ¶[0026-35] are not in claim language. The arguments would then be valid in they were. But simply putting a loss function is not patentable subject matter. Specially because there are different embodiments in the specification of the current patent application. 
On page 2 applicant argues that the new limiations of claim 2-3 and 9-10 are not found in the prior art relied upon. However, the examiner respectfully disagrees. Shrivastava in fig.6A-6F for example, can be fig.6A finding an object and fig.6B not finding an object and in this case they are one to one, 50% chance of finding the object or not finding the object. Would be obvious to try to have a formula of the probability of finding or not finding the object at 50%, and same with the square of conditional probability, which can be no object or object depending on the figure in 6A-6F. And the score would then be squared a known factor and obvious to try computation.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrivastava (US 2017/0270674).
As per claims 1 and 8, Shrivastava teaches, a method of training a computer vision algorithm by training the computer to visually recognize and identify objects, the method comprising: supplying N pairs of images to the computer, each pair comprising first and second images (Shrivastava, ¶[0135] “FIGS. 6A to 6F show foreground visual objects detected in sub-regions of scenes and their corresponding background model.” ), wherein a first image of each pair comprises data representative of a scene and an object, and wherein a second image of each pair includes only the data representative of the scene, wherein N is an integer greater than one (Shrivastava, fig.6A one of an object and 6B one of the Scene where the object is) minimizing a loss function represented by a sum, o ver all N Images, of a score associated with finding the object in the Mh image and a score associated with not finding the object in the i-lii image, wherein i is an index ranging from. 1 to N (  Shrivastava, the optimization strategies aim at minimizing the cost function is being represented by ¶[0038] “For example, the phrase "each of two machines has a respective function" means that the first such machine has a function and the second such machine has a function as well. The function of the first machine may or may not be the same as the function of the second machine” therefore to average these functions would be obvious to try, as it is a mathematical calculation.  Fig.6A and fig.6B for example one image is finding on object and the other is not finding an object and that is the score, object and no object  ). 

As per claims 2 and 9, Shrivastava teaches, the method of claim 1 further comprising: minimizing a loss function represented by a sum, over all N images, of a conditional probability of finding the object in the i-th image and a conditional probability of not finding the object in the i-th image, wherein i is an index ranging from 1 to N (Shrivastava, fig.6A-F the probability of finding an object in fig.6A, C, E would be higher than that of the other images 6B, D, F, there is an inherently probability and would be obvious to point out, as there is one already) and associated with finding the object is a conditional probability of finding the object image and wherein the score associated with not finding the object is a conditional probability of not finding the object (Shrivastava, fig.6A-F, the probability of finding an object in each pair of images is 50% therefore this would be a conditional probability, since if 6A occurs the conditional probability is high no object in 6B). 
As per claims 3 and 10, Shrivastava teaches, the method of claim 1 further comprising: minimizing a loss function represented by a sum, over all N images, of a square of a conditional probability of finding the object in the i-th image and a square of a conditional probability of not finding the object in the i-th image (Shrivastava, fig.6A-F the probability of finding an object in fig.6A, C, E would be higher than that of the other images 6B, D, F, there is an inherently probability and would be obvious to point out, as there is one already, further doing extra math and squaring the number is not patented subject matter, and would be obvious to try to arrive at a number) and 
and associated with finding the object is a conditional probability of finding the object image and wherein the score associated with not finding the object is a square of conditional probability of not finding the object (Shrivastava, fig.6A-F, the probability of finding an object in each pair of images is 50% therefore this would be a conditional probability, since if 6A occurs the conditional probability is high no object in 6B, and to just square the number would then give you another number and squaring is a figure would be obvious to try to come up with a calculation).  
As per claims 4 and 11, Shrivastava teaches, the method of claim 1 further wherein the second image of each of at least a subset of the N image pairs is generated by a graphics engine from the second image's associated first image (Shrivastava, fig.6B second image is generated in part from fig.6A first image, at it is part of the image). 
As per claims 5 and 12, Shrivastava teaches, the method of claim 1 wherein the first and second images of each of at least a subset of the N image pairs are generated synthetically by a graphics engine (  Shrivastava, ¶[0063] “In various embodiments the processor 124 may be implemented by any processing circuit having one or more circuit units, including a digital signal processor (DSP), graphics processing unit (GPU) embedded processor, etc.,” graphics processing unit (GPU) embedded processor represents graphics engine). 

As per claim 6 and 13, Shrivastava teaches, the method of claim 4 wherein the second images of each of at least a subset of the N image pairs is generated by either adding or removing objects from the second image's associated first image (Shrivastava, fig.6B the object in being removed from 6A, 548 fig.8 also “Determine background model of the object of the scene” comes after 544 to classify the object ). 
As per claim 7 and 14, Shrivastava teaches, the method of claim 2 further comprising: taking a gradient of the loss function (Shrivastava, fig.8 is an example of a gradient of the loss function since it is classifying the object 544 and background 548 then giving a negative example 556-564 this would be the bottom since it is training with a negative and then 516 deploys trained classifier). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/